PER CURIAM.
In this case the jury were instructed that they might find a verdict of guilty against the prisoner on any one of the three crimes charged in the indictment, and the request by the district attorney to the trial court for an instruction that the jury might find defendant guilty of burglary and larceny was practically refused. The seeming inconsistency in the verdict rendered by the jury does not, under the circumstances of the submission to it of the question of defendant’s guilt, fall within the rule declared in People v. Munroe, 190 N. Y. 435, 83 N. E. 476. The judgment of conviction of the County Court of Kings County is therefore affirmed.